Exhibit 10.3

FIRST AMENDMENT TO

MEMBERSHIP INTEREST PURCHASE AGREEMENT

THIS FIRST AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Amendment
Agreement”), dated as of September 27, 2007 amends that Membership Interest
Purchase Agreement entered into on November 26, 2005, by and between JONES LANG
LASALLE INCORPORATED, (“JLL”), SPAULDING AND SLYE PARTNERS LLC, (“Seller”), and
JONES LANG LASALLE CAPITAL INVESTMENTS LIMITED, (“Purchaser”)(the “Agreement”).
JLL, Seller and Purchaser are sometimes referred to individually as a “Party”
and collectively as the “Parties.”

R E C I T A L S:

A. WHEREAS, Seller and Purchaser closed on the transaction contemplated by the
Agreement as of January 1, 2006 (the “Closing”); and

B. WHEREAS, both Parties desire to amend the Agreement pursuant to the terms and
conditions of this Amendment Agreement.

C. NOW THEREFORE, In consideration of the foregoing and the mutual covenants and
agreements contained in this Amendment Agreement, and intending to be legally
bound hereby, the Parties hereby agree as follows.

1. Total Consideration.

i. Section 2.2(b) of the Agreement shall be replaced in its entirety with the
following:

(b) Deferred Payments. Subject to the provisions of Section 9.7 below, on
January 2, 2008 (or if that date shall not be a Business Day such payment shall
be made on the immediately succeeding Business Day), Purchaser or JLL shall pay
to Seller Twenty Million Dollars ($20,000,000), on December 31, 2008 (or if that
date shall not be a Business Day such payment shall be made on the immediately
preceding Business Day), Purchaser or JLL shall pay to Seller Fifteen Million
Dollars ($15,000,000), on January 2, 2009 (or if that date shall not be a
Business Day such payment shall be made on the immediately succeeding Business
Day), Purchaser or JLL shall pay to Seller Ten Million Dollars ($10,000,000), on
January 4, 2010 (or if that date shall not be a Business Day such payment shall
be made on the immediately succeeding Business Day), Purchaser or JLL shall pay
to Seller Eleven Million Four Hundred Thousand Dollars ($11,400,000) and on
January 4, 2011 (or if that date shall not be a Business Day such payment shall
be made on the immediately succeeding Business Day), Purchaser or JLL shall pay
to Seller Ten Million Seven Hundred ($10,700,000), in each case by wire transfer
of immediately available funds to the Account or to another account if so
requested in writing by the Seller.

 

1



--------------------------------------------------------------------------------

ii. Section 2.2 (c) of the Agreement shall be replaced in its entirety with the
following:

(c) Earn Out Payment.

(i) Earn Out Definitions. The following definitions shall be applicable for
purposes of determining the amount, if any, of the Earn-Out payment which may be
payable to Seller hereunder:

“Business Operations” means that portion of the business operations of Jones
Lang LaSalle Americas, Inc. (“Americas”) (exclusive of business operations of
the Company and any of its Subsidiaries) which are managed directly or
indirectly by Seller’s Management and which consists of Americas’ Markets and
investment sales, capital markets within the greater Washington D.C., Hartford,
and Boston markets.

“Earn-out Eligible Revenue” means the excess, if any, of Revenue over Steady
State Revenue.

“Earn-out Multiplier” means .50.

“Earn-out” shall mean the lesser of $5,000,000 or Earn-out Eligible Revenue
divided by the Earn-out Multiplier

“Markets” means agency leasing, transaction execution representing tenants
(exclusive of any revenue allocated or earned by Americas’ public institution
business in connection with or arising from said activities), property
management, project and development services except services provided in
conjunction with reimbursed corporate accounts.

“Revenue” shall mean the sum of (a) revenue recognized in accordance with GAAP
during the period beginning on January 1, 2006 and ending at the close of
business on December 31, 2008 (the “Earn-Out Period”) generated from the
operations of the Business by the Company and its Subsidiaries (reference the
Confidential Information Memorandum) plus (b) revenue recognized in accordance
with GAAP generated during the Earn-Out Period from the Business Operations plus
(c) revenue (consisting of individual client agreements resulting in revenue of
greater than $75,000) sourced by the Company for services delivered by the
Americas outside of the Territory.

“Seller’s Management” shall mean David McGarry and Peter Bailey.

“Steady State Revenue” shall mean $398,838,400.

 

2



--------------------------------------------------------------------------------

(ii) Example. For the avoidance of doubt, by way of example, and as an
illustration of the Parties’ intent (and using hypothetical numbers) of the
earn-out calculation, the following is an example of the manner in which the
earn-out calculation shall be made upon the completion of the Earn-Out Period.

Amounts calculated at the end of Earn-out Period are:

Revenue = $410,000,000 (assumption for this example)

Earn-out Eligible Revenue = $11,161,600 ($410,000,000 minus $398,838,400)

Then:

Earn-out = $5,000,000 ($11,161,600 multiplied by .50 equals $5,580,800, but
Earn-out is capped at $5,000,000)

(iii) Annual Calculation. On or before March 1, 2008, Purchaser shall deliver to
Seller a written calculation of Purchaser’s determination of Revenue for
calendar years 2006 and 2007. Seller shall have a period of ten (10) Business
Days after receipt of Purchaser’s calculation within which to object in writing
to Purchaser with respect to the calculation so made, specifying in detail the
basis of any objection. The resolution of any dispute regarding the earn-out
payment shall be conducted in the same manner as is specified for the resolution
of disputes in Section 3.2 hereof. If Seller shall fail to deliver a written
objection notice to Purchaser within such ten (10) Business Day period then
Purchaser’s calculations respecting the earn out shall be deemed final and
binding upon the parties without further recourse.

(iv) Final Calculation. On or before February 15, 2009, Purchaser shall deliver
to Seller a written calculation of Purchaser’s determination of (A) Revenue for
calendar year 2008, and (B) whether any earn-out payment is due and payable to
Seller hereunder and, if such payment is due and payable, the amount thereof. In
calculating whether any earn-out payment is due to Seller, Purchaser’s
calculation shall reflect the amount of Revenue for 2006 and 2007 determined
pursuant to clause (iii) above. Seller shall have a period of ten (10) Business
Days after receipt of Purchaser’s calculation within which to object in writing
to Purchaser with respect to the calculation for Revenue for calendar year 2008,
specifying in detail the basis of any objection. The resolution of any dispute
regarding the earn-out payment shall be conducted in the same manner as is
specified for the resolution of disputes in Section 3.2 hereof. If Seller shall
fail to deliver a written objection notice to Purchaser within such ten
(10) Business Day period then Purchaser’s calculations respecting the earn out
shall be deemed final and binding upon the parties without further recourse.

 

3



--------------------------------------------------------------------------------

(v) Payment. Subject to the provisions of Section 9.7 below, any amount payable
to Seller with respect to the earn-out payment shall be made by Purchaser or JLL
by wire transfer of immediately available funds to the Account within five
(5) Business Days after the expiration of the ten (10) Business Day period
referred to in Section 2.2(c)(iv) above (where there has been no timely
objection made by Seller), or within five (5) Business Days after the date upon
which any dispute with respect thereto has been finally and fully resolved. In
no event shall Purchaser or JLL be obligated to make any earn-out payment in
excess of Five Million Dollars ($5,000,000).

(vi) Access to Records. Without limiting the generality of any other provision
of this Agreement at Seller’s sole cost and expense, Purchaser shall give Seller
and its agents and representatives (including accountants) access to Purchaser’s
records during normal business hours and after receipt by Purchaser of a written
request by Seller for access not less than two (2) Business Days prior to the
date upon which such access is requested and Purchaser shall make records stored
in electronic form reasonably available to Seller and its agents and
representatives during such period of access, in each instance solely for any
purpose relevant to the calculations or processes referred to in this
Section 2.2(c).

(vii) Management; Control; Accounting; Capitalization. It is understood that,
subject to the terms of any employment agreement between Americas or any of its
Affiliates and members of Seller’s Management, Seller’s Management shall have
management responsibility, for the duration of the earn-out period, for the
activities that relate to the generation of revenue upon which the earn-out
payment calculation is based, including (A) the operations of the Company and
its Subsidiaries which consist of the Business and (B) the Business Operations.
For purposes of calculating Revenue and allocating revenues among
revenue-generators, the Parties shall use the accounting and allocation methods
and principles used by the Company prior to the Closing Date. All revenue of
Americas from existing corporate accounts of the Company and its Subsidiaries
shall be allocated to and constitute Revenue; provided, such Revenue is derived
from the Business Operations. Seller’s Management will manage the Business and
the Business Operations in conformity and compliance with the practices,
policies, procedures, manuals and required approvals of Americas, and Americas
shall provide adequate operating capital to the Company after the Closing Date
consistent with Americas’ strategy and comparable policies of providing
operating capital to its other business operations.

 

4



--------------------------------------------------------------------------------

2. Representations and Warranties

Authority; Execution and Delivery; Enforceability. Each of the Purchaser and
Seller has full corporate power and authority to execute and deliver this
Amendment Agreement. The execution and delivery by Seller and Purchaser of this
Amendment Agreement has been duly authorized by all necessary corporate action
on the part of Seller and Purchaser. Each of Seller and Purchaser has duly
executed and delivered this Amendment Agreement. This Amendment Agreement
constitutes the legal, valid and binding obligation of Seller and Purchaser,
enforceable against Seller or Purchaser in accordance with its terms, except as
the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws now or hereafter in effect
relating to creditors’ rights and by general principles of equity.

3. Conditions Precedent

 

  i. Managing Member Certificate and Consent—A certificate signed by the Manager
of Seller certifying as to the incumbency and signature of the representative of
Seller executing this Agreement and any other documents signed by Seller
pursuant to this Agreement and a consent of the Manager of Seller, consenting to
the changes to the Agreement contained in this Amendment Agreement.

 

  ii. Amended Employment Agreements – Each Person identified on Exhibit E,
attached hereto shall have executed and delivered to Purchaser an amendment to
the Employment Agreement (“Employment Agreement Amendment”) that was provided in
connection with the Closing, substantially in the form of Exhibit F, attached
hereto.

4. All Other Terms and Conditions of the Agreement shall remain in full force
and effect as drafted.

SIGNATURES ON NEXT PAGE

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered by their duly authorized representatives as of the date first
written above.

 

JONES LANG LASALLE INCORPORATED By:  

/s/ Lauralee E. Martin

Name:   Lauralee E. Martin Title:   EVP, COO and CFO JONES LANG LASALLE CAPITAL
INVESTMENTS LIMITED By:  

/s/ James S. Jasionowski

Name:   James S. Jasionowski Title:   Director SPAULDING AND SLYE PARTNERS LLC
By:  

Spaulding and Slye Holdings, LLC,

Sole Manager

By:  

/s/ Peter A. Bailey

Name:   Peter A. Bailey, authorized member

 

6



--------------------------------------------------------------------------------

Exhibit E

Persons Required to Execute Employment Agreement Amendment

Kathy Allgier

Terry Amling

Peter Bailey

Bill Bailey

Bill Barrack

Steve Collins

Kem Courtenay

Mark David

Dave Dempsey

Rob Dickey

Joe Delogu

Peter DeLuca

Tom Doughty

Marshall Durston

Matt Dwyer

Jeff Flynn

Tim Fraser

Martin Kamm

Harry Klaff

Bill Magner

Dave McGarry

John Myers

Paul Potash

Mike Renner

Don Richardson

Jack Restivo

Paul Robertson

Dermot Roe

Paul Sampson

Bob Shue

Kyle Warwick

 

7



--------------------------------------------------------------------------------

Exhibit F

Form of Employment Agreement Amendment

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”), made as of the
     day of May, 2007, by and between Jones Lang LaSalle Americas, Inc., a
Maryland company (“Company”), and             , an individual and resident of
                ,                 (“Executive”).

WHEREAS, as of November 26, 2006, Jones Lang LaSalle Capital Investments,
Limited and Spaulding and Slye Partners LLC, of which Executive is a member,
entered into a Membership Interest Purchase Agreement (the “Purchase
Agreement”); and

WHEREAS, as of                  , 2007, Section 2.2 (c), Total Consideration,
Earn Out Payment of the Purchase agreement was amended (the “Purchase
Amendment”); and

WHEREAS, Executive signed an Employment Agreement with the Company effective
January 1, 2006 (“Employment Agreement”) concurrently with the closing on the
sale pursuant to the Purchase Agreement.

NOW, THEREFORE, in consideration of the Purchase Amendment and the premises and
the mutual covenants set forth below, the parties agree as follows:

1. Extended Agreement Term. Company and Executive agree to substitute the first
sentence of Paragraph 1 of the Employment Agreement for the following:

The Company agrees to employ the Executive, and the Executive agrees to be in
the full-time employ of the Company, for the period beginning on the Effective
Date (as hereinafter defined) and ending on 54th month anniversary of the
Effective Date (4 1/2 years) or, if earlier, the date of the Executive’s
termination of employment pursuant to Paragraphs 5 or 6 below (the “Employment
Period”).

2. Restrictive Covenants. The Company and Executive agree to substitute the
phrase “third anniversary” in each instance in Paragraphs 7.1, 7.2(a) and
7.2(b), with the phrase “four and one-half year anniversary”.

3. Except as specifically provided in this First Amendment to Employment
Agreement, the Employment Agreement and each of its provisions, terms and
conditions, shall remain in full force and effect.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

JONES LANG LASALLE AMERICAS, INC.:

By:

 

 

Name (printed):

 

 

Its:

 

 

EXECUTIVE:

By:

 

 

Name (printed):

 

 

 

8